Citation Nr: 1026626	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left upper extremity 
status post a flexor carpi radialis injury and a left median 
nerve injury, to include consideration as loss of use of the left 
hand, and left forearm tendon repair (left arm disorder).

2.  Entitlement to service connection for bilateral hallux 
valgus, to include consideration as an "algre" foot condition 
and a left foot nerve condition (bilateral foot disorder).

3.  Entitlement to service connection for left ventricular 
hypertrophy, to include consideration as an enlarged heart and a 
general heart condition (a heart disorder).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for sinusitis, with 
associated headaches.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975 and 
from January 28, 1991 to March 21, 1991.  The Veteran also had a 
period of U.S. Army Ready Reserve service.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2007 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Board notes that in a September 2008 correspondence the 
Veteran appears to raise an earlier effective date claim, with 
respect to June 2008 rating action that granted his claim for 
nonservice-connected pension.  This matter is referred to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

With respect to all of the issues on appeal, the Board initially 
notes that 38 C.F.R. § 20.600 (2009) provides that an appellant 
"will be accorded full right to representation in all stages of 
an appeal by a recognized organization, attorney, agent, or other 
authorized person," and if an appellant appoints a 
representative, VA is to give the representative an opportunity 
to execute a VA Form 646, Statement of Accredited Representative 
in Appealed Case, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure Manual M21-
1MR, Part I, Chapter 5, Section F (August 19, 2005) (formerly 
M21-1, Part IV, para. 8.29).

Here, the appellant appointed Vietnam Era Veterans Association to 
represent him in this matter, and while the appellant was 
provided with relevant law and documentation in July 2008, the 
record does not reflect that the representative of the 
appellant's spouse was given an opportunity to execute a VA Form 
646.  Therefore, the Board finds that it has no alternative but 
to remand this case so that the RO may make a specific request to 
the Vietnam Era Veterans Association for the submission of a VA 
Form 646 following the completion of the development requested 
below.

The first medical evidence diagnosing the Veteran with 
hypertension is found in a June 2006 private treatment record and 
there is no evidence that the Veteran had a diastolic pressure of 
predominantly 100 or more or systolic pressure of predominantly 
160 or more while in service or during the one-year presumptive 
period after service.  As such, there is no evidence of 
hypertension to a compensable degree either during service or 
within one year of the Veteran's separation from active duty.  
Nevertheless, an August 1991 Active Duty for Training (ACDUTRA) 
treatment record lists an elevated blood pressure reading of 
130/90.  

This reading does not meet the criteria for a compensable rating 
for hypertension under DC 7101, as hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, and isolated systolic hypertension is defined 
as systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
Nevertheless, the elevated blood pressure reading raises the 
possibility that the Veteran's hypertension may have had its 
onset during active duty service or during a period of ACDUTRA.  
Accordingly, a VA examination is needed to resolve this issue.   

With respect to the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Board also 
acknowledges that the RO attempted to verify the Veteran's 
stressors, but inquiry with the Joint Services Records Research 
Center (JSSRC) failed to provide any confirmation.  Nevertheless, 
VA should contact the JSSRC, or other appropriate entity, and 
ascertain if a service member with the name provided by the 
Veteran, in his March 2007 stressor statement, was engaged in 
training at this time indicated by the Veteran and/or was a 
member of the indicated unit, as confirmation of this aspect of 
the Veteran's account would weigh heavily in favor of confirming 
his stressor.  

Although the Veteran is not entitled to the presumption of 
exposure to herbicides, during his Vietnam era service, VA Manual 
M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, outlines the 
efforts VA should complete to assist the Veteran attempt to 
substantiate his claimed herbicide exposure.  Specifically, VA 
must ask the Veteran to furnish the approximate dates, location, 
and nature of the alleged exposure, allowing a reasonable time 
for the Veteran to respond.  Then VA should attempt to verify the 
Veteran's exposure, by submitting the provided information to the 
VA C&P Service and by requesting a review of the Department of 
Defense's inventory of herbicide operations.  The Board finds 
that these efforts have not been undertaken and must be attempted 
before the Veteran's service connection claims based on claimed 
herbicide exposure (i.e. hypertension and diabetes mellitus) may 
be adjudicated.

Upon reviewing the claims folder, the Board notes that September 
2007 correspondence requested information similar to the 
information outlined above, in connection with the Veteran's 
service connection claim for sinusitis, with associated 
headaches, claimed secondary to asbestos exposure.  The record 
also suggests the Veteran failed to respond to this inquiry.  As 
the Board is seeking similar development related to the Veteran's 
claimed herbicide exposure, the Veteran will be provided another 
opportunity to aid in the development of his asbestos exposure 
claim.  However, the Board urges the Veteran to participate in 
the development of his claims, by providing the requested 
information concerning his claimed asbestos and herbicide 
exposure, as failing to provide this information could result in 
an adverse decision, based on an incomplete or underdeveloped 
record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the development described in VA Manual M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section H, the Board also finds that an 
examination related to the Veteran's sinusitis, with associated 
headaches, should be completed.  Proper adjudication of an 
asbestos exposure claim requires determinations related to the 
impact and degree of any post-service asbestos exposure, and no 
medical evidence currently of record addresses this aspect of the 
Veteran's claim.  What is more, the present facts arguable 
trigger VA's duty to provide the Veteran with an examination, as 
he is competent to relay his observation of symptoms and the 
evidence of record establishes his current diagnosis with 
sinusitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The case is REMANDED for the following action:

1.  The AMC/RO should undertake efforts to 
confirm the Veteran's claimed in-service 
exposure to herbicides and asbestos, as 
outlined in VA Manual M21-1MR.  All 
development efforts and any negative 
responses should be in writing and associated 
with the claims folder.  

2.  After the aforementioned development has 
been completed and all relevant records 
and/or negative responses associated with the 
claims folder, the Veteran should be afforded 
VA examinations to determine the etiology of 
any currently diagnosed sinusitis, with 
associated headaches.  The claims folder 
should be made available to and reviewed by 
the examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the likelihood 
that any currently found sinusitis, with 
associated headaches, is related to (i) the 
Veteran's military service or any incident 
therein, and/or (ii) any in-service asbestos 
exposure.  The examiner should also address 
the role and degree any post-service asbestos 
exposure may have contributed to any 
currently diagnosed sinusitis disorder, with 
associated headaches.  The requested opinion 
and rationale should be clearly stated.  If 
the examiner feels that the questions are 
impossible to answer without resort to 
speculation, this should be stated with a 
clear reason for such conclusion.  If any 
studies are necessary, they should be 
performed and all findings reported in 
detail.

3.  The Veteran should be scheduled to 
undergo a VA examination to determine whether 
his currently diagnosed hypertension, and/or 
diabetes mellitus, had its onset (i) in-
service, (ii) during any period of Active 
Duty for Training (ACDUTRA) or Inactive Duty 
for Training (INACDUTRA), or (ii) during the 
one-year presumptive period after service.  
The examiner should review the claims folder, 
including the August 1991 ACDUTRA treatment 
record showing an elevated blood pressure 
reading of 130/90, consider any history the 
Veteran provides, and offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's hypertension had its onset 
during any of the aforementioned periods.  
The examiner should also indicate if any 
currently diagnosed hypertension is related 
to any current diagnosis of diabetes 
mellitus.  A complete rationale should be 
provided for all opinions expressed.  If the 
examiner feels that the question(s) is 
impossible to answer without resort to 
speculation, this should be stated with a 
clear reason for such conclusion.  

4.  The AMC/RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), and request the unit roster, or 
similar record, to ascertain if the service 
member named in the Veteran's March 2007 
stressor statement was a member of the 
Veteran's unit (Co D and Co B 1/335/2/85th 
Div (Tng)) and was training with this unit in 
July 1989.  These verification efforts, and 
any negative responses, should be in writing 
and associated with the Veteran's claims 
folder.

5.  If the Veteran's stressor is confirmed, 
the Veteran should be afforded a VA 
examination to determine the etiology of any 
acquired psychiatric disorder, to include 
PTSD, diagnosis.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the likelihood 
that any current acquired psychiatric 
disorder, to include PTSD, is related to the 
Veteran's military service and/or his 
verified stressor.  If the examiner feels 
that the question is impossible to answer 
without resort to speculation, this should be 
stated with a clear reason for such 
conclusion.  

6.  The AMC/RO should then review the 
Veteran's claims file to ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

7.  The AMC/RO should then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time should be allowed 
for response, and the AMC/RO should 
thereafter make a request to the Vietnam 
Era Veterans Association for the 
submission of a VA Form 646.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

